Citation Nr: 0414254	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-28 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an earlier effective date of a total 
disability evaluation for service-connected arteriosclerotic 
heart disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from September 1946 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which increased the veteran's 
service-connected arteriosclerotic heart disease with old 
posterior infarction from 60 percent to 100 percent 
disabling, effective April 2, 2002.  


REMAND

The Board initially notes that legislative changes have 
significantly altered VA's duty to assist, to include 
elimination of the requirement of submission of a "well-
grounded" claim before the duty to assist attaches.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In this case, the appellant has not been informed of the 
provisions of the VCAA with regard to the matter currently on 
appeal and the RO has yet to apply the changes instituted by 
the VCAA's enactment to the appellant's claim of entitlement 
to an earlier effective date of a total disability evaluation 
for service-connected arteriosclerotic heart disease.  The 
Board notes that the RO sent the veteran a VCAA letter in 
June 2003, however, this pertained only to his then pending 
claim of entitlement to service connection for diabetes 
mellitus, type II.  Under the circumstances, the Board has 
determined that it cannot issue a decision on the appellant's 
claim without prejudicing his right to due process under law.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
therefore concludes that due process considerations mandate 
that the RO must consider the appellant's claim under the 
recent legislative changes contained in the Veterans Claims 
Assistance Act and insure compliance with that legislation 
with respect to both the duty to assist and the duty to 
notify.  

Additionally, in an authorization and consent to release 
information form, dated in May 2002, the veteran indicated in 
the comments section that he received treatment in late July 
1999 at Little River Memorial Hospital in Ashdown, Arkansas, 
with Dr. Voorhees, and at St. Michael's in Texarkana, Texas.  
Furthermore, in a November 2003 statement by the veteran, he 
noted that his defibrillator installation was discussed in 
1999 or early 2000 with Dr. Mardun H. Barakat at the VA 
clinic in Texarkana, and subsequently at the VA Medical 
Center in Shreveport.  The Board notes that the record does 
contain records from both of these facilities, but none 
correspond with the above-mentioned dates.     

Finally, in an April 2004 letter from the veteran, he stated 
that he was "not represented at this appeal." However, a 
review of the record reveals that Veterans of Foreign Wars of 
the United States was appointed as the veteran's 
representative in 1973.  Moreover, the record contains 
submissions by this representative regarding the issue on 
appeal dated in May 2004.  Therefore, the RO should request 
that the veteran clarify the status of such representation.   

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  This is to include 
requesting that the veteran submit to VA 
all pertinent evidence in his possession 
regarding his claim.  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO, after obtaining authorization 
and consent from the veteran, should 
obtain the veteran's records at Little 
River Memorial Hospital in Ashdown, 
Arkansas, with Dr. Voorhees, and at St. 
Michael's in Texarkana, Texas.  
Additionally, the RO should obtain any 
treatment records not already associated 
with the claims folder from the VA clinic 
in Texarkana and the VA Medical Center in 
Shreveport.  Thereafter, all such records 
should be associated with the veteran's 
claims folder.    

3.  The RO should request that the 
veteran clarify the status of the 
Veterans of Foreign Wars of the United 
States representation of him regarding 
the matter on appeal.     

4.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




